Citation Nr: 0923126	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  02-11 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disability, currently 
evaluated 20 percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected cervical spine disability, currently 
evaluated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1993 to August 1993, with subsequent service on 
active duty in the United States Marine Corps from May 1994 
to April 1995.

Procedural history

Service connection for cervical strain and mechanical low 
back pain was granted in a May 1996 rating decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia (the RO); separate 10 percent disability ratings were 
assigned.  Both the service-connected lumbar and cervical 
spine disability ratings were increased to 20 percent 
disabling in a January 1998 RO decision.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2000 rating decision of the RO.  
The disability rating assigned the Veteran's service-
connected cervical spine disability was increased to 30 
percent disabling, while his service-connected lumbar spine 
disability was continued at 20 percent disabling.  The 
Veteran initiated an appeal of the June 2000 rating decision, 
which was perfected with the timely submission of his 
substantive appeal (VA Form 9) in July 2002.

The Veteran testified before the undersigned Chief Veterans 
Law Judge at a Travel Board hearing which was conducted at 
the Atlanta RO in October 2003.  A transcript of the hearing 
is associated with the Veteran's VA claims folder.

These claims were remanded by the Board in January 2004 for 
further evidentiary and procedural development.  

By decision dated December 18, 2006 the Board denied the 
Veteran's claims.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
June 2008, representatives of the Veteran and the Secretary 
of VA filed a Joint Motion for Remand.  In that Joint Motion, 
the parties asserted that the Board had failed to provide 
adequate reasons and bases for the potential applicability of 
former Diagnostic Code 5293 (Intervertebral Disc Syndrome) to 
the Veteran's claims.  An Order of the Court dated June 25, 
2008 granted the motion and vacated the Board's decision.

The Board subsequently remanded the claims in September 2008.  
The case has been returned to the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. (AMC).

Representation

The Board notes that the Veteran was previously represented 
by a private attorney. This power of attorney has been 
revoked, as the Veteran appointed Georgia Department of 
Veterans Services as his representative in October 2008.  A 
representative from Georgia Department of Veterans Services 
submitted argument on the Veteran's behalf to the Board in 
May 2009.

Referred issue

In the above-referenced June 2000 rating decision, the RO 
denied the Veteran's claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  

In a statement received in April 2009, the Veteran appears to 
be attempting to reopen the previously-denied claim of 
entitlement to TDIU.  That issue has not yet been addressed 
by the RO, and is referred to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO].
Issues not on appeal

In an April 2009 rating decision, the RO granted service 
connection for radiculopathy of the left upper extremity, 
left lower extremity and right lower extremity.  To the 
Board's knowledge, the Veteran has not disagreed with that 
decision and it is therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


REMAND

In an April 2009 submission to the Board, the Veteran 
indicated that his most recent visit to the VA Medical Center 
in Dublin Georgia was in February 2009.  The most recent 
outpatient record from that facility is dated in July 1999.  
Because records generated by a VA facility that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators, VA must 
obtain these records.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see also 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Additionally, the Veteran indicated that he received 
treatment for his lower back and cervical spine from Dr. 
J.D.M. in April 2009, and submitted a release so that these 
records could be obtained.  The Veteran attached an invoice 
from Dr. J.D.M. from that particular visit, but it is unclear 
whether there are additional clinical notes.  These should be 
obtained.

The Board regrets having to remand this case again; however, 
the Veteran himself has indicated that records from a VA 
facility and a private physician are available that could 
potentially affect the outcome of the issues on appeal.  It 
is imperative that these records, if existing, are associated 
with the claims folder, particularly the Veteran's VA 
treatment records.  
Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should obtain all 
records from the VAMC in 
Dublin, Georgia dated after 
July 1999, along with all 
records from Dr. J.D.M. dated 
after April 2002.  All efforts 
to obtain such records should 
be documented in the claims 
folder.  Any records so 
obtained should be associated 
with the Veteran's VA claims 
folder.

2.  After undertaking any 
additional development deemed 
by it to be appropriate, VBA 
should then readjudicate the 
Veteran's claims of entitlement 
to increased disability ratings 
for his service-connected 
lumbar and cervical spine 
disabilities.  If the benefits 
sought on appeal remain denied, 
the Veteran and his 
representative should be 
provided with a supplemental 
statement of the case and given 
an appropriate opportunity to 
respond.  Thereafter, the case 
should be returned to the Board 
for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




